Title: From Thomas Jefferson to James Monroe, 15 June 1805
From: Jefferson, Thomas
To: Monroe, James


                  
                     Dear Sir 
                     
                     Washington June 15. 05
                  
                  Colo. Gamble of Richmond has desired me to introduce to your notice his son Robert who is gone to Europe on commercial concerns. the circumstances are known to you which render this application as unexpected as indelicate to be refused. his two daughters have married two good republicans. whether this is giving the pendulum another vibration, and he has made this an occasion of making an halfway advance, I cannot tell. I gave him a civil answer & promised to mention his son to you, altho it was certain you knew him, whereas I did not. I shall be glad the son should know I have complied with my promise.
                  When John Carey was collecting Genl. Washington’s letters to Congress for publication, he proposed to proceed afterwards to publish the correspondence of Commanders in separate departments and of governors with him and with one another. I furnished him with my correspondence while governor of Virginia, reserving no copies, as I expected his publication would replace them. he has declined proceeding in the work, and it is extremely interesting to me to recover my letters, & those to me. mr Carey resides in London. his address is to the care of mr Taylor, cutler, Middle row Holborn. will you have the goodness to apply to mr Carey for these papers and return them to me by a safe conveyance. mr Carey is a man of learning, abilities, and of great worth.
                  Not knowing how this letter is to go I shall only add assurances of great affection to mrs Monroe & yourself & friendly salutations
                  
                     Th: Jefferson 
                     
                  
               